DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 10 September 2019. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1, 17, and 18 is/are presented in independent form.

This application properly claims benefit, as a continuation, of U.S. Application No. 15/406,678 filed on 14 January 2017.

An IDS was received on 10 September 2019 and 12 October 2020. All references have been considered.

Claim Objections
Claim 14 is objected to because of the following informalities:  it recites “rewriting the set of statements of the UDTF”, which lacks antecedent basis in the claim. It is believed that the applicant intended this claim to depend from claim 13 rather than 12, and that this was merely a typographical error.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-14, and 16-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8, 10-14, 16-20 of prior U.S. Patent No. 10,558,662. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) mental 
This judicial exception is not integrated into a practical application because the additional elements of performing the detection by a database management system (DBMS), and having the method operate within the DBMS environment is merely adding generic components recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. With regards to independent claims 17 and 18, the claims include generic components (“memory”, “computer readable computer instructions”, “processor”, and “computer-readable storage medium”) recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. With respect to claims 19 and 20, these claims add nothing more than extra-solution activity in describing where the computer program instructions came from or where they are intended to be use, and thus do not add significantly more to the abstract idea. The other dependent claims offer nothing more than additional abstract mental process steps.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to nothing more than insignificant extra-solution activity and mere instructions to apply the exception using a generic computer component. These cannot provide an inventive concept, and thus the claims are patent-ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165